Case 2:19-cv-05465-AB-AFM Document 107 Filed 04/29/20 Page 1 of 1 Page ID #:3535
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:19-cv-05465-AB-AFMx                                            Date: April 29, 2020
           William Morris Endeavor Entertainment, LLC, et al. v.
Title      Writers Guild of America West, Inc., et al.



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                       N/A                                                 N/A


Proceedings (In Chambers): Order Vacating May 19, 2020 Hearing on Defendants and
                           Counterclaimants’ Motion to Compel (ECF No. 105)

       The hearing on Defendants and Counterclaimants’ Motion to Compel noticed for May 19,
2020, at 10 a.m., is TAKEN OFF CALENDAR. No appearance is necessary. Local Rule 7-15. The
motion shall stand submitted on the basis of the papers timely filed. The timing of the filing of any
supplemental briefs shall be based on the hearing date as originally noticed.

        IT IS SO ORDERED.




                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
